Name: Council Implementing Regulation (EU) NoÃ 709/2012 of 2Ã August 2012 implementing Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 3.8.2012 EN Official Journal of the European Union L 208/2 COUNCIL IMPLEMENTING REGULATION (EU) No 709/2012 of 2 August 2012 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 267/2012 (1), and in particular Article 46(1) and (2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) The Council considers that certain persons should be removed from the list of natural and legal persons, entities and bodies subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012 and that the entries concerning certain entities should be amended. (3) Following the decision by the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1737 (2006), two persons and one entity should be removed from the list set out in Annex IX to Regulation (EU) No 267/2012 and included in the list of natural and legal persons, entities and bodies subject to restrictive measures set out in Annex VIII to that Regulation. (4) The lists set out in Annexes VIII and IX to Regulation (EU) No 267/2012 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 The persons listed in Annex I to this Regulation shall be deleted from the list set out in Annex IX to Regulation (EU) No 267/2012. Article 2 In Annex IX to Regulation (EU) No 267/2012, the entries concerning the entities referred to in Annex II to this Regulation shall be replaced by the entries set out in Annex II to this Regulation. Article 3 The persons and entity listed in Annex III to this Regulation shall be deleted from the list set out in Annex IX to Regulation (EU) No 267/2012 and added to the list set out in Annex VIII to Regulation (EU) No 267/2012, as amended by the entries set out in Annex III to this Regulation. Article 4 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 88, 24.3.2012, p. 1. ANNEX I Persons referred to in Article 1 1. Dr Ahmad AZIZI 2. Dr Ali DIVANDARI 3. Dr Abdolnaser HEMMATI 4. Mohammad Reza MESKARIAN 5. Sayeed ZAVVAR ANNEX II Entities referred to in Article 2 Name Identifying information Reasons Date of listing 1. Mobin Sanjesh Entry 3, No 11, 12th Street, Miremad Alley, Abbas Abad, Tehran Involved in purchasing equipment and materials which have direct applications in the Iranian nuclear programme. 1.12.2011 2. Bank Melli Iran ZAO (a.k.a. Mir Business Bank) Number 9/1, Ulitsa Mashkova, Moscow, 130064, Russia Alternative addr: Mashkova st. 9/1 Moscow 105062 Russia Owned by Bank Melli. 23.6.2008 3. Melli Bank plc London Wall, 11th floor, London EC2Y 5EA, United Kingdom Owned by Bank Melli. 23.6.2008 4. Neka Novin (a.k.a. Niksa Nirou) Unit 7, No 12, 13th Street, Mir-Emad St, Motahary Avenue, Tehran, 15875- 6653 Involved in procurement of specialist equipment and materials that have direct application in Iranian nuclear programme. 23.5.2011 5. Bank Tejarat Postal Address: Taleghani Br. 130, Taleghani Ave. P.O.Box: 11365 - 5416, Tehran Tel.: 88826690 Tlx.: 226641 TJTA IR. Fax: 88893641 Website: http://www.tejaratbank.ir Bank Tejarat is a partly State owned bank. It has directly facilitated Irans nuclear efforts. For example, in 2011, Bank Tejarat facilitated the movement of tens of millions of dollars in an effort to assist the UN designated Atomic Energy Organisation of Irans ongoing effort to acquire yellowcake uranium. The AEOI is the main Iranian organisation for research and development of nuclear technology, and manages fissile material production programs. Bank Tejarat also has a history of assisting designated Iranian banks in circumventing international sanctions, for example acting in business involving UN designated Shahid Hemmat Industrial Group cover companies. 23.1.2012 6. Shahid Beheshti University Daneshju Blvd., Yaman St., Chamran Blvd., P.O. Box 19839-63113, Tehran, Iran Owned or controlled by Ministry of Defence and Armed Forces Logistics (MODAFL). Carries out scientific research in relation to the development of nuclear weapons. 23.5.2011 ANNEX III Persons and entity referred to in Article 3 Persons 1. Azim Aghajani (also spelled: Adhajani). Function: Member of the IRGC-Qods Force operating under the direction of Qods Force Commander, Major General Qasem Soleimani, who was designated by the UN Security Council in Resolution 1747 (2007). Other information: facilitated a breach of paragraph 5 of Resolution 1747 (2007) prohibiting the export of arms and related materiel from Iran. Additional information: Nationality: Iran. Passport Number: 6620505, 9003213 Date of UN designation: 18 April 2012 2. Ali Akbar Tabatabaei (alias: Sayed Akbar Tahmaesebi). Function: Member of the IRGC Qods Force operating under the direction of Qods Force Commander, Major General Qasem Soleimani, who was designated by the UN Security Council in Resolution 1747 (2007). Other information: facilitated a breach of paragraph 5 of Resolution 1747 (2007) prohibiting the export of arms and related materiel from Iran. Additional information: Nationality: Iran. Date of birth: 1967 Date of UN designation: 18 April 2012 Entity 1. Behineh Trading Co. Other information: An Iranian company that played a key role in Irans illicit transfer of arms to West Africa and acted on behalf of the IRGC Qods Force, commanded by Major General Qasem Soleimani, designated by the UN Security Council in Resolution 1747 (2007), as the shipper of the weapons consignment. Additional information: Location: Tavakoli Building, Opposite of 15th Alley, Emam-Jomeh Street, Tehran, Iran. Telephone: +98 9195382305. Website: http://www.behinehco.ir Date of UN designation: 18 April 2012